Citation Nr: 1757819	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Increased evaluation of scars, associated with bilateral inguinal hernia, currently evaluated at 10 percent disabling.

2.  Increased evaluation of bilateral inguinal hernia repair currently evaluated at 0 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

By October 2016 written statement, the Veteran withdrew his request for a Board hearing.

The Veteran has not indicated, nor does the evidence suggest, that he is unemployable due to his service-connected bilateral hernia disability with scars.  The Board notes that the Veteran has indicated his ability to work is impaired by the pain from the hernia and scars, and this impairment is contemplated by the rating criteria and present disability rating, as explained below.  Therefore TDIU is not raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 


FINDINGS OF FACT

1.  The service-connected bilateral inguinal hernia is not recurrent and does not require treatment to include a truss or belt, for the pendency of the appeal period.

2.  The service-connected scars associated with the inguinal hernia constitute no more than two scars that are painful.  There are no burn scars, scars that impact the head, face, and neck, unstable scars, or nonlinear scars, for the pendency of the appeal period.



CONCLUSIONS OF LAW

1.  During the pendency of this appeal, the criteria for a compensable rating for the service-connected bilateral inguinal hernia have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7338.  

2.  During the pendency of this appeal, the criteria for a rating in excess of 10 percent for the service-connected scars associated with the inguinal hernia have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 CFR 4.118, Diagnostic Code 7804.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

April and June 2009 letters provided proper notice with regard to the increased rating claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in April 2016 and May 2009.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as the medical evidence of symptomatology has remained stable throughout the appeal.

      Scars

The Veteran's scars are not burn scars, not non-linear scars, and do not impact the head, face and neck.  Therefore Diagnostic Code (DCs) 7800, 7801 and 7802 do not apply.  38 CFR 4.118.

Under DC 7804 for unstable or painful scars: Five or more scars that are unstable or painful is 30 percent; three or four scars that are unstable or painful is 20 percent; one or two scars that are unstable or painful is 10 percent.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Under DC 7805 scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Id.
  
      Hernia

Under DC 7338 for hernia, inguinal: large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable has 60 percent rating; small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible has 30 percent rating; postoperative recurrent, readily reducible and well supported by truss or belt has 10 percent rating; not operated, but remediable, and small, reducible, or without true hernia protrusion have noncompensable ratings.
The guidelines specify to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 CFR 4.114.

Facts and Analysis

The Veteran filed the increased rating claims in April 2009.  The Veteran is rated for scars associated with bilateral inguinal hernia currently at 10 percent disabling effective May 20, 2009, the date of VA examination specifying the scars, under Diagnostic Code (DC) 7804.  He is rated for bilateral inguinal hernia repair at noncompensable effective December 2005, under DC 7338.

The Veteran appeared for a VA examination in April 2016.  Inguinal hernia was diagnosed, with surgeries in 1993 and 1998.  Current symptoms were intermittent, moderate bilateral groin pain, and right groin pain which radiates to the thigh when engaging in sexual activity.  He has no treatment except for oxycodone which he takes for joint pain.  Upon examination no hernia was detected.  There was no indication for a supporting belt.  The hernia condition was noted to interfere with the Veteran heavy lifting and carrying.  Also by April 2016 VA examination, in regard to surgical scars associated with the hernia, there were two scars, 3 cm (left groin) and 4 cm (right groin).  One scar (right groin 4 cm) is painful.  No scar is unstable, non-linear or due to burns.  There was no functional impairment or additional symptoms due to scars.

In May 2009, the Veteran appeared for a VA examination.  The Veteran reported tenderness in the medial aspect of his scars when doing strenuous activities, right thigh medial burning sensation with activity and prolonged siting.  The Veteran took no medication for the hernia.  Two scars were noted, 11 cm on the right, 8 cm on the left.  They were well-healed, stable, and not adherent to the underlying tissue.  The Veteran reported tenderness in the scars.  Diagnoses was left inguinal hernia, status post repair with no recurrence and mild tenderness on the medial aspect of the scar with vigorous activity, and right inguinal hernia status post repair times two with mild tenderness with activity on the medial aspect of the scar and mild symptoms of nerve compression in the medial right thigh.

Here, the evidence does not support that an increased rating is appropriate.

Under DC 7338 for hernia, inguinal: large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable has 60 percent rating; small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible has 30 percent rating; postoperative recurrent, readily reducible and well supported by truss or belt has 10 percent rating.  There is no evidence that the Veteran's hernia is recurrent, or requires treatment to include a truss or belt, to warrant a compensable rating.  38 CFR 4.114.

In regard to scars, as stated, the Veteran's scars are not burn scars, not non-linear scars, and do not impact the head, face and neck.  Therefore Diagnostic Code (DCs) 7800, 7801 and 7802 do not apply.  Under DC 7804 for unstable or painful scars, a higher rating is warranted for three or four scars that are unstable or painful at 20 percent.  There are two scars only depicted in this case.  Under DC 7805, additional rating is warranted for disabling effects not considered by the rating criteria.  Here, the Veteran's major symptom is pain, which is explicitly considered in the rating criteria DC 7804.  Therefore DC 7805 does not apply.  There is no evidence to support a rating higher than 10 percent under DC 7804 for the Veteran's scars.  38 CFR 4.118.
  
The Board has fully considered the evidence in light of the benefit-of-the-doubt rule; however, no increased rating is warranted by the evidence of record.  See 38 U.S.C. § 5.107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An increased evaluation in excess of 10 percent for scars associated with bilateral inguinal hernia is denied.

A compensable evaluation for bilateral inguinal hernia repair is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


